Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	The Amendment filed October 17, 2022 in response to the Office Action of April 18, 2022 is acknowledged and has been entered.  Claims 2, 4, 6, 8-11, 13, 17 and 31-34 have been cancelled. Claims 1, 3, and 5 have been amended. 
	2.	Claims 1, 3, 5, 7, 12, 14-16, 18-30, 35 and 36 are currently being examined.
	3.	Applicant’s amendments, arguments, and evidence have overcome the rejections set forth in the Office Action of  April 18, 2022, which are hereby withdrawn.
New Grounds of Rejection
Priority
4.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Application No. 62/582,008, fails to provide adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for one or more claims of this application. Examiner has established a priority date of November 05, 2018 for claims 3, 5, 35, and 36 because the claims as currently constituted recite  “administering to the subject a CD47 blocking agent, in an amount effective to enhance the growth-inhibitory or proliferation-inhibitory effect of the radiation on the CD47+ disease cells” or “administering radiation therapy to the subject, in an amount effective to enhance the growth-inhibitory or proliferation-inhibitory effect of the a CD47 blocking agent on the CD47+ disease cells” and a review of Application No. 62/582,008 does not reveal support for claimed limitations. Applicant is invited to submit evidence pointing to the serial number, page and line where support can be found establishing an earlier priority date.  
Claims 1, 7, 12, 13-16, and 18-30 have a priority date of November 06, 2017 based on the disclosure of Application No. 62/582,008.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claim 12 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12  recites the limitation "wherein the CD47-binding fragment of human SIRP" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim because claim 1 does not refer to a CD47-binding fragment of human SIRP.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

6.	Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 12 is drawn to the method according to claim 1, wherein the CD47-binding fragment of human SIRP comprises at least one amino acid substitution relative to wild type human SIRP.  Claim 1 is drawn to wherein the CD47 blocking agent comprises an Fc fusion protein comprising the V region of SIRP variant 2.   The binding fragment of claim 12 is broader in scope than the CD47 blocking agent of claim 1 and thus fails to further limit claim 1.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claim(s) 3 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cui et al., (J. for Immunotherapy of Cancer, Society for Immunotherapy of Cancer; November10-12,2017;NationalHarbor,MD,  published November 7, 2017, IDS), “Cui-1” evidenced by US 2015/0329616 A1 (Uger et al. Nov. 19, 2015, IDS), “Uger”.
Cui-1 teaches CD47 is an immune checkpoint that binds to signal regulatory protein alpha (SIRPα) and delivers a “do not eat” signal to suppress macro-phage phagocytosis. Cui-1 teaches tumor cells frequently overexpress CD47 to evade macrophage-mediated destruction. See Background. 
Cui-1 teaches the efficacy of the combination of radiotherapy (RT) and the CD47-blocking agent TTI-621 (SIRPFc). See Background. 
	TTI-621 is an Fc fusion protein comprising the V region of soluble human SIRPα variant 2.  See Table 2 of Uger.
	Cui-1 teaches:
The in vivo efficacy of RT, TTI-621, and RT+TTI-621 was evaluated in B cell lymphoma (SU-DHL-6) and solid tumor xenografts, including the radio-insensitive A549 lung adenocarcinoma. TTI-621 (10 mg/kg) or vehicle were administered intratumorally 30 min prior to RT, 3 times per week for 4 weeks. Tumors were locally irradiated using an image-guided small animal irradiator (225 kVp, 13 mA) at a dose of 4-6 Gy for 3 fractions.
	See Methods.  Thus, Cui-1 teaches administering TTI-621 to a subject being treated with external beam radiation and administering external beam radiation to a subject being treated with TTI-621.
	Cui-1 teaches in SU-DHL-6, 88% (7/8) of mice treated with both TTI-621 and radiation were tumor free at the end of the study whereas none were tumor-free when treated with RT or TTI-621 alone.  Cui-1 teaches SU-DHL-6. Significant tumor control was also observed in A549 tumor bearing mice treated with RT+TTI-621 compared to either treatment  alone.  See Results.
	Cui-1 teaches the combination of TTI-621 and radiation therapy is superior to either treatment alone and provides supportive evidence for dual modality therapy in a variety of tumors.  See Conclusions. Thus, the TTI-621 and external beam radiation therapy both enhance each other’s grow inhibitory or proliferation inhibitory effect. 

8.	Claim(s) 3 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cui et al., (Poster presented at the Society for Immunotherapy of Cancer Annual Meeting :November 8-12, 2017; National Harbor, MD, IDS). “Cui-2” evidenced by US 2015/0329616 A1 (Uger et al. Nov. 19, 2015, IDS), “Uger”.
	Cui-2 teaches as set forth above in Cui-1, which is the abstract for Cui-2. See Cui-1 and Cui-2 entire document.
Cui-2 also teaches  sequencing of radiation and TTI-621 impacts the efficacy of treatment, with concurrent TTI-621 and radiation being the most effective, followed by  radiation administered prior to TTI-621, and lastly, TT1-621 prior to radiation.  See conclusions
Cui-2 also teaches results from these in vivo studies suggest that concurrent radiation  and CD47 blockade using TTI-621 may enhance tumor control and is a viable combination therapy for the clinical investigation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claim(s) 35 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cui et al., (J. for Immunotherapy of Cancer, Society for Immunotherapy of Cancer; November10-12, 2017;NationalHarbor,MD,  published November 7, 2017, IDS), “Cui-1” as applied to claims 35 and 36 above, and further in view of US 2015/0329616 A1 (Uger et al. Nov. 19, 2015, IDS), “Uger”.
Cui-1 teaches as set forth above, but does not teach treating humans.
Uger teaches CD47+ disease cells, such as CD47+ cancer cells, are treated with an agent that blocks signaling via the SIRPCD47 axis. The agent is a human SIRPfusion protein that displays negligible CD47 agonism and negligible red blood cell binding. The fusion protein comprises an IgV domain from variant 2 of human SIRP, and an Fc having effector function. The IgV domain binds human CD47 with an affinity that is at least five-fold greater than the affinity of the entire extracellular region of human SIRP. The fusion protein is at least 5-fold more potent than a counterpart lacking effector function.  See abstract and ¶¶ 0004-0010.
Uger teaches a pharmaceutical composition useful to treat a subject presenting with a disease cell that is CD47+, the composition comprising a pharmaceutically acceptable carrier and an amount of the SIRPFc fusion protein effective to inhibit the growth or proliferation of the CD47+ disease cell. See ¶¶ 0008-0009. 
Uger teaches treating human acute myeloid leukemia and acute myeloid leukemia, chronic lymphocytic leukemia, chronic myelogenous leukemia, and myelodysplastic syndrome with SIRP Fc.  See ¶¶ 0053, 0061, 0064, and  0067. 
Uger teaches treating Hodgkin's lymphoma, both indolent and aggressive non-Hodgkin's lymphoma, Burkitt's lymphoma, and follicular lymphoma (small cell and large cell), among others. Myeloma may refer to treating multiple myeloma (MM), giant cell myeloma, heavy-chain myeloma, and light chain or Bence-Jones myeloma with SIRP Fc. See ¶¶ 0052, 0054. 
	Uger teaches solid tumors can also be treated with the present fusion protein, to reduce the size, number or growth rate thereof and to control growth of cancer stem cells. Such solid tumors include CD47+ tumors in bladder, brain, breast, lung, colon, ovaries, prostate, liver and other tissues as well.  See ¶ 0055.  
	Uger teaches TTI-621 had anti-leukemic activity in vivo. See ¶¶ 0014, 0121-0123 and Figure 4.	
It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of Cui-1 and Uger and treat human subjects with CD47+ cancers with the combination of TTI-621 and external beam radiation therapy because Cui-1 teaches the combination of TTI-621 and radiation therapy is superior to either treatment alone and provides supportive evidence for dual modality therapy in a variety of tumors and Uger teaches treating human cancers with SIRPFc fusion proteins and Uger teaches TTI-621 had anti-leukemic activity in vivo.  Thus, given the effectiveness of treatment with TTI-621 and external beam radiation therapy one would have been motivated to treat human cancer subjects with CD47+ cancer cells. 

10.	Claim(s) 35 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cui et al., (Poster presented at the Society for Immunotherapy of Cancer Annual Meeting :November 8-12, 2017; National Harbor, MD, IDS). “Cui-2” as applied to claims 35 and 36 above, and further in view of US 2015/0329616 A1 (Uger et al. Nov. 19, 2015, IDS), “Uger”.
Cui-2 teaches as set forth above, but does not teach treating humans.
Uger teaches as set forth above.
It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of Cui-2 and Uger and treat human subjects with CD47+ cancers with the combination of TTI-621 and external beam radiation therapy because Cui-2 teaches the combination of TTI-621 and radiation therapy is superior to either treatment alone and provides supportive evidence for dual modality therapy in a variety of tumors and Uger teaches treating human cancers with SIRPFc fusion proteins and Uger teaches TTI-621 had anti-leukemic activity in vivo.  Thus, given the effectiveness of treatment with TTI-621 and external beam radiation therapy one would have been motivated to treat human cancer subjects with CD47+ cancer cells. 
Conclusion
11.	Claims 3, 5, 12, 35, and 36 are rejected.  Claims 1, 7, 13-16, and 18-30 are allowed. 
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
13. 	The After Final Consideration Pilot 2.0 (AFCP 2.0) has been extended through September 30, 2023. The extension of AFCP 2.0 is part of the USPTO's on-going efforts towards compact prosecution and increased collaboration between examiners and stakeholders. To be eligible for consideration under AFCP 2.0, you must file a response under 37 CFR §1.116, which includes a request for consideration under the pilot (Form PTO/SB/434) and an amendment to at least one independent claim that does not broaden the scope of the independent claim in any aspect.
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J REDDIG whose telephone number is (571)272-9031.  The examiner can normally be reached on M-F 8:30-5:30 Eastern Time
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Peter J Reddig/
Primary Examiner, Art Unit 1642